Citation Nr: 0815181	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  05-13 723	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES


1.  Entitlement to service connection for insomnia, 
narcolepsy, and impaired vision due to head injury.

2.  Entitlement to service connection for tissue separation 
from skull as due to head injury.

3.  Entitlement to service connection for cerebrovascular 
accident (strokes) and/or transient ischemic attacks.

4.  Entitlement to an increased disability rating for 
service-connected residuals of a right scapula fracture, 
currently rated as 10 percent disabling.

5.  Entitlement to an increased disability rating for 
service-connected prostatitis/cystitis, currently rated as 60 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The claimant served on active duty from March 1952 to March 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

In the July 2003 rating decision, service connection was 
denied for various claimed disabilities due to a head injury, 
to include seizures, insomnia, confusion, and impaired 
vision;" tissue separation from skull"; hearing loss and 
cerebrovascular accident (strokes) and/or transient ischemic 
attacks.  In the same decision, an increased disability 
rating, 10 percent, was assigned for previously service-
connected residuals of a right scapula fracture, and an 
increased disability rating in excess of 10 percent was 
denied for prostatitis/cystitis.  The veteran perfected an 
appeal as to those issues.

In an October 2007 rating decision, a 60 percent disability 
rating was assigned for prostatitis/cystitis.  Also in the 
October 2007 rating decision, service connection was granted 
for undefined epileptic episodes with dementia; a 100 percent 
disability rating was assigned.  In that same rating 
decision, service connection was granted for bilateral 
hearing loss; a 100 percent disability rating was assigned.  

Also in the October 2007 rating decision, service connection 
was granted for tinnitus; a 10 percent disability rating was 
assigned.  Special monthly compensation (SMC) based on 
deafness of both ears was granted.  SMC based on the need for 
aid and attendance was granted.  Basic eligibility to 
Dependents' Educational Assistance (DEA) was established.  


FINDING OF FACT

On April 25, 2008, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran, 
through his authorized representative, that he was 
withdrawing his appeal as to all issues.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Relevant law and regulations

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  



Analysis

As was described in the Introduction, an October 2007 granted 
service connection for several disabilities, including 
assigning 100 percent ratings for seizures and deafness; and 
granted a number of other benefits, including SMC and DEA.  
It appears that the October 2007 decision satisfied the 
veteran.

The veteran has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


